Title: To Thomas Jefferson from John Wood, 26 September 1821
From: Wood, John
To: Jefferson, Thomas

Sir26th Sepr 1821Agreeable to appointment I applyed for your 60 Barrels flour to have been delivered at Shadwell, provided Barrels cou’d be had. From application repeated to day, the same reason seems to obtain. I shall be ready to carry for you any day this week and have therefore thought it proper to say thus much on the subject. The water has a little risen since I saw you, of course it wou’d be an opportune time to get it now—very respectfully yr Obt: St:Jno H. Wood